Citation Nr: 1544637	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-02 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for a lumbar spine disorder, including lumbosacral strain.

3.  Entitlement to service connection for a right shoulder disorder, claimed as shoulder pain.

4.  Entitlement to service connection for a left shoulder disorder, claimed as shoulder pain.

5.  Entitlement to an initial compensable disability rating for costochondritis, claimed as chest pain.

6.  Entitlement to an initial compensable disability rating for right ear hearing loss disability.

7.  Entitlement to a compensable rating (10 percent) for multiple, noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to February 1986, and January 2004 to March 2005.  He also had additional service in the National Guard.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2012, the Veteran testified at a videoconference before the undersigned.  
A transcript of the hearing has been associated with the claims file.

In February 2013, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.  The AOJ granted service connection for a cervical spine disability in a May 2013 rating decision.  For the reasons indicated below, the AOJ complied with the Board's remand instructions with regard to the claims being decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for right and left shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have current left ear hearing loss disability.

2.  A preexisting lumbar spine disorder was not aggravated beyond its natural progression by the Veteran's second period of service.

3.  Symptoms of the Veteran's costochondritis did not more nearly approximate moderate muscle injury.

4.  On VA audiological testing in April 2006, the Veteran's right ear hearing acuity was level I.

5.  On VA audiological testing in April 2013, the Veteran's right ear hearing acuity was level I.

6.  The Veteran's multiple noncompensable disabilities do not interfere with his employability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Preexisting lumbar spine disorder was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

3.  The criteria for an initial compensable disability rating for costochondritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.56, 4.73, Diagnostic Codes (DCs) 5399-5302 (2014).

4.  The criteria for an initial compensable rating for right ear hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2014).

5.  The criteria for a compensable rating (10 percent) for multiple, noncompensable service-connected disabilities, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.324 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case, as explained next.  As to the claims for higher initial ratings for right ear hearing loss disability and costochondritis, these claims arise from the Veteran's disagreement with ratings assigned in connection with the grant of service connection for these disabilities.  As the underlying claims for service connection have been granted and there is disagreement as to "downstream" questions, the claims have been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007)

As to the remaining claims being decided herein, VA notified the Veteran in September 2005 of the information and evidence needed to substantiate and complete his service connection claims, to include notice of what part of that evidence he was to provide and what part VA would attempt to obtain.  A March 2006 letter that is in the Virtual VA file informed the Veteran of how disability ratings and effective dates are determined.  To the extent that the Veteran was not notified prior to the June 2006 rating decision with regard to the claim for a compensable rating for multiple noncompensable service connected disabilities, any error was not prejudicial.  During the July 2012 Board hearing, the Veteran was asked if his service connected disabilities impaired him in doing his job and if he believed that he should get a 10 percent rating for the combination of his two service connected disabilities.  Board Hearing Transcript, at 12.  Thus, the evidence reflects that the Veteran either had actual knowledge of what was required or a reasonable person could be expected to understand from the notice what was needed.  Goodwin v. Peake, 22 Vet. App. 128, 133-34 (2008); see also Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed. Cir. 2007) (noting that section 5103(a) notice error not prejudicial when a reasonable person could be expected to understand what was needed).  The case was most recently readjudicated in May 2013.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  In its February 2013 remand, the Board noted that the Veteran had indicated he had ongoing treatment with Kaiser Permanente and would submit records of this treatment after the hearing, but the records has not been submitted.  The Board instructed that the AOJ send the Veteran a letter requesting information allowing VA to request these records, including those of Kaiser Permanente.  The AOJ sent an April 2013 letter that requested the information regarding private records, including Kaiser Permanente, and thus complied with the Board's remand instructions in this regard.  As the Veteran did not respond to the letter, the AOJ was not required to take additional action.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records, including providing identifying information).   The Board also instructed that the AOJ obtain outstanding VA treatment records and the AOJ obtained these records, thus complying with the Board's remand instructions as well.  The Board also instructed that the AOJ take appropriate action if the records sought did not exist or further efforts to obtain them would be futile, but there was no such indication.

The Board also instructed that the Veteran be afforded VA examinations as to the etiology of his lumbar spine and left ear hearing loss disabilities and as to the severity of his right ear hearing loss disability.  The Veteran was afforded such examinations in April 2013.  For the reasons discussed below, these examinations were adequate to decide the claims.

Moreover, during the July 2012 Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for left ear hearing loss disability and lumbar spine disability, for higher initial ratings for costochondritis and right ear hearing loss, and for a compensable rating for multiple, noncompensable service-connected disabilities, are thus ready to be considered on the merits.

Analysis

Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

Although sensorineural hearing loss is a chronic disease for which service connection is presumed if it manifests within the one year presumptive period, 
38 U.S.C.A. §§ 1101(3); 1112; 38 C.F.R. §§ 3.307(a), 3.309(a), and to which the chronicity and continuity  of symptomatology provisions of 38 C.F.R. § 3.303(b) apply, whether service connection is claimed on a direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claims for service connection for left ear hearing loss in July 2005.  His claim must be denied because he has not had left ear hearing loss disability since that time.

On the April 2006 VA audiological examination, pure tone thresholds, in decibels, were as follows for the left ear:




HERTZ



500
1000
2000
3000
4000

10
0
5
5
15

The Maryland CNC speech recognition score for the left ear was 96 percent.  The diagnosis was normal hearing left ear.

A June 2007 VA treatment note indicated that there was right mild sensorineural hearing loss.

On the April 2013 VA audiological examination, pure tone thresholds, in decibels, were as follows for the left ear:




HERTZ



500
1000
2000
3000
4000

5
5
10
0
15

The Maryland CNC speech recognition score for the left ear was 98 percent.

The above evidence reflects that the Veteran has not met the criteria for hearing loss disability based on either the auditory thresholds or speech recognition scores for the left ear during the pendency of the claim.  To the extent that the Veteran contends that he has left ear hearing loss disability, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The question whether a veteran's hearing impairment constitutes disability is one that is, pursuant to the applicable VA regulation, determined only by reference to specific types of audiometric and speech recognition testing.  38 C.F.R. § 3.385.  The record does not reflect that the Veteran has had training in the field of audiology.  Therefore, the Veteran's lay testimony is not competent with regard to this question.

The weight of the evidence thus reflects that the Veteran has not had left ear hearing loss disability during the pendency of the claim.

As to the claim for entitlement to service connection for lumbar spine disorder, the Veteran has been diagnosed with lumbar strain and has thus met the current disability requirement.  The Veteran testified at his Board hearing that he first injured his back prior to his second period of active duty (beginning in January 2004).  Board Hearing Transcript, at 6. He maintains, however, that wearing heavy equipment and riding in a jarring, bouncing truck worsened his condition during the second period of service.  Hearing Transcript, at 8.
 
When there is evidence that a disorder preexisted service, issue relating to the presumption of soundness are raised.  Every veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b). A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 
7 Vet. App. 238, 245 (1994).

The service treatment records (STRs) include a January 2004 Annual Medical Certificate, which notes that the Veteran took pain medication for his back, not every day, just when needed.  It also noted that he received Worker's Compensation for a 1990 back injury.  The physician's review notes indicate: lumbar strain in 1990, has P2 profile, permanent profile, no complaints or problems.  The assessment was, however, that he was fit for active duty service.

In light of this January 2004 report, which was completed contemporaneous with the Veteran's entrance into active duty service in January 2004, the Board finds that a lumbar strain condition was noted at service entrance in January 2004.  
See 38 U.S.C.A. §§ 1111, 1153; Smith v. Shinseki, 24 Vet. App. 40 (2010).  The Board is mindful that a physical examination was performed one month later, in February 2004, which documents a "normal" clinical spine evaluation, a P1 profile, and an assessment of "no disability" regarding the Veteran's endorsement of recurrent low back pain. This February 2004 evaluation, however, was performed subsequent to the Veteran's entrance into active duty service in January 2004. Consequently, it does not materially alter the Board's finding that a back condition was noted at service entrance in January 2004.

If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness.  Wagner, 370 F.3d at 1096.  Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  The dispositive question with regard to this claim is thus whether the Veteran's lumbar strain condition that was noted at entry was aggravated by his second period of active duty service.

A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

A veteran (the evidence of record) has the burden of showing that there was an increase in disability.  See Wagner, 370 F.3d at 1096.  Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting condition during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).
If a preexisting condition underwent an increase in severity during service, clear and unmistakable (obvious or manifest) evidence is required to rebut the resulting presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).

In this case there is evidence documenting extensive treatment for workplace back injuries occurring prior to the Veteran's January 2004 entrance into active duty service and the Veteran's competent and credible lay statements indicating that he had in-service lumbar spine symptoms.  However, as the question of whether a preexisting disorder was aggravated beyond its natural progression involves complex medical issues, the Veteran's own statements are not competent evidence addressing whether in-service symptoms represent an increase in disability, rather than a temporary flare-up or the natural progress of the disease.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

There are some STRs that address these issues.  A September 2005 post-deployment health assessment (following service related to a Hurricane Katrina deployment) documents the history of back injuries and the Veteran's complaints, but finds that these symptoms are "not new."  The Veteran also underwent a Line of Duty (LOD) investigation in October 2005.  The LOD report shows conflicting assessments both that an injury "was not incurred in line of duty" and that an injured was "considered to have been incurred in line of duty."  In a sworn statement attached to the LOD report, the Veteran wrote that he hurt his back in 1990, and wearing body armor and the jarring trucks in Iraq made it worse.  The Veteran also wrote that on return during Katrina relief the jarring from riding in the trucks again worsened his pain.  A December 2006 statement of medical examination notes "multiple physical complaints" that were considered to have been incurred in the line of duty.

In addition, the record reflects that the Veteran underwent an employment physical examination in March 2005, the same month he was separated from active duty service.  At that time, he endorsed a history of back problems or ruptured disc, and he endorsed having been injured at work.  He further noted working as a bus driver and service monitor for 7 years.  Physical examination showed normal spine and normal other musculoskeletal.

Approximately one year later, in April 2006 (after the Veteran's second period of active duty), he underwent a VA examination in connection with his instant appeal. After documenting the Veteran's history, including his complaints related to service, and performing a clinical evaluation, the VA examiner diagnosed chronic lumbosacral strain.  In a May 2006 addendum, the VA examiner opined that it is less likely than not that the Veteran's pre-existing low back pain was permanently worsened as a result of his recent service.  However, in its February 2013 decision, the Board found that the examination was inadequate to decide the claim because the examiner did not identify the specific information used to support his opinion and did not otherwise explain the reasons justifying his unfavorable opinion.

The Board thus instructed that a new VA examination be conducted, and one took place in April 2013.  The physician who conducted the examination indicated that he had reviewed the claims file, diagnosed lower back strain, and noted the Veteran's contention that his preexisting low back strain that began in 1986-1987 was aggravated by service.  He opined that the Veteran's preexisting low back disorder was not aggravated by service because there was no evidence of aggravation in the service treatment record and the Veteran was unable to describe any clear aggravation while in the service.  He noted that the Veteran, "affirms his back condition has been present since the middle to late 80's and has been slowly worsen[ing] since first diagnosed."  The physician thus concluded, "it is clear and unmistakable that any increase[d] disability has been due to the natural progression of the disease."

As the physician explained the reasons for his conclusions based on an accurate characterization of both the medical and lay evidence, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The physician based his opinion on both the medical records showing lack of aggravation and the Veteran's statements indicating that the low back disorder had slowly worsened.  Thus, even assuming that there was an increase in low back disability due to lumbar strain in service, the April 2013 VA examiner provided a specific finding that such increase was due to the natural progress of the disease, and this finding was probative and unequivocal.  Thus, to the extent that the presumption of aggravation applies because of an increase in lumbar spine disability during service, it has been rebutted with clear and unmistakable evidence that the increase was due to the natural progress of the disease.  Moreover, there is no contrary medical opinion and the Veteran's lay statements are not competent as to the complex medical question of aggravation for the reasons indicated above.  Any presumption of aggravation has thus been rebutted and the evidence reflects that the Veteran's preexisting lumbar spine disorder was not aggravated by service.

Claims for Higher Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, as explained below, the current uniform ratings are proper.

Costochondritis

The Veteran's costochondritis is rated under 38 C.F.R. § 4.73, DCs 5399-5302.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to costochondritis and it must be rated by analogy.  38 C.F.R. § 4.20.

DC 5302 is applicable to the muscles of muscle group II.  The function of Muscle Group II is the depression of arm from vertically overhead to hanging at side (the extrinsic muscles of the shoulder girdle involved are the Pectoralis major II (costosternal); latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi).  This muscle group also allows for the downward rotation of scapula using the pectoralis minor; and the rhomboid, which are also extrinsic muscles of the shoulder girdle; and acts with Group III in forward and backward swinging of the arm.

Under DC 5302, a 0 percent evaluation is warranted for a slight muscle disability; a 10 percent evaluation is warranted for moderate muscle disability; and a 20 percent evaluation is warranted for a moderately severe or severe disability.

The regulations applicable to muscle disabilities provided that a "slight" muscle disability consists of a simple wound of muscle without debridement or infection.  In such cases, service medical records typically show a superficial wound, with brief treatment and a return to duty.  The wound will have healed, with good functional results and none of the cardinal signs and symptoms listed in 38 C.F.R. § 4.56(c).  Objective findings typically include a minimal scar; no evidence of a fascial defect, atrophy, or impaired tonus; and no impairment of functioning or metallic fragments retained in the muscle tissue.  38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability consists of a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  In such cases, there will be a service department record or other evidence of in- service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings typically include entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. History and complaints of this injury typically include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

A "severe" muscle disability is a type of injury caused by a through and through or deep penetrating wound due to high- velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring. 38 C.F.R. § 4.56(d)(4).  History includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability, as defined by 38 C.F.R. § 4.56(c), which are worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Id.  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and muscles swell and harden abnormally in contraction.  Id.

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

During service, the Veteran complained of chest pain and after cardiac testing the pain was determined to be secondary to the chest wall muscle, with diagnoses of costochondritis and right bundle branch block.  On the April 2006 VA examination, the Veteran indicated that he experienced occasional chest pain on the left side, 
1-2 times every 2-3 months, very sharp in nature, not associated with shortness of breath, dyspnea on exertion, diaphoresis, palpitations, nausea, or vomiting.  The Veteran also indicated that the chest was tender to the touch.  On examination, there was tenderness on palpation, in the left midclavicular line at the level of the fifth intercostal space, which the Veteran indicated was indicative of the pain he experienced from time to time.  Heart examination was normal.  Chest X-ray was normal, and EKG showed sinus brachycardia with an incomplete right bundle branch block.

During the Board hearing, the Veteran indicated that he experienced pain in the chest and took over the counter medication for it.  Board Hearing Transcript, at 4-5.

On the April 2013 VA examination, the diagnosis was costochondritis of the 4th rib sternal junction.  The Veteran indicated that he had intermittent pain in the 4th left costochondral junction with strenuous activity such as lifting and cutting grass.  There were no muscle group injuries, scars, muscle atrophy, or abnormalities on muscle strength testing.

The above evidence reflects that the symptoms of the Veteran's costochondritis do not more nearly approximate moderate rather than slight muscle disability.  The only symptom experienced by the Veteran was pain, and there was a lack of symptoms such as muscle group injuries, scars, muscle atrophy, abnormalities on muscle strength testing, shortness of breath, dyspnea on exertion, diaphoresis, palpitations, nausea, or vomiting.  Thus, the symptoms of the Veteran's costochondritis most nearly approximates the slight muscle disability in 38 C.F.R. § 4.56(d)(1) akin to a simple wound of muscle without debridement or infection due to a superficial wound, with brief treatment and a return to duty, and subsequent healing of the wound with good functional results and a minimal scar, no evidence of a fascial defect, atrophy, or impaired tonus, rather than a through and through or deep penetrating wound with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring, with hospitalization and evidence of an inability to keep up with work requirements.  The weight of the evidence is thus against an initial compensable rating for right ear hearing loss disability.

Right Ear Hearing Loss

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule. The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four. 38 C.F.R. § 4.85. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When service connection is in effect for only one ear, the non-service-connected ear is assigned a Roman numeral designation of I. 

There are certain exceptional patterns of hearing impairment: When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, and when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Neither pattern was shown on any of the examinations discussed below, and the special ratings for these patterns are therefore inapplicable. 38 C.F.R. § 4.86.

On the April 2006 VA audiological examination, right ear pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
40
35
35
33

The Maryland CNC speech recognition score in the right ear was 92 percent.

Using Table VI, the Veteran's April 2006 examination results revealed level I in the right ear.  Combining this level with the level I of the non-service-connected left ear according to Table VII results in a noncompensable rating.

 On the April 2013 VA audiological examination, right ear pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
50
45
50
42

The Maryland CNC speech recognition score for the right ear was 92 percent.

Using Table VI, the Veteran's April 2013 examination results revealed level I in the right ear.  Combining this level with the level I of the non-service-connected left ear Table VII again results a noncompensable rating.

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the two valid audiological examination reports dated during the appeal period indicates that a noncompensable rating is warranted.  There is no evidence that the Veteran met the criteria for a 10 percent rating at any time during the appeal period and the assignment of a schedular disability evaluation for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The weight of the evidence is thus against an initial compensable rating for right ear hearing loss disability.

Extraschedular

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, such as marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's costochondritis and right ear hearing loss are fully contemplated by the applicable rating criteria.  The Veteran's primary costochondritis symptom is chest pain, and pain is specifically contemplated in 38 C.F.R. § 4.56(c) as one of the cardinal signs and symptoms of muscle disability.  On the April 2013 VA examination, the Veteran indicated that his hearing loss impacted the ordinary conditions of daily life, including ability to work, by causing him to have trouble understanding people from the right side.  The Veteran's trouble understanding people from the right side is contemplated by the speech recognition scores that are part of the rating criteria.  The Board therefore finds that the symptoms of the costochondritis and right ear hearing loss are contemplated by the applicable criteria.  With regard to the right ear hearing loss disability, in Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As the April 2013 VA examination report included a description of the functional effects caused by the Veteran's right ear hearing loss disability, it complied with Martinak.  To the extent that the April 2006 VA examination report did not comply with Martinak, the Federal Circuit in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), found that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."  Any error in this regard is therefore harmless, particularly in light of the fact that the Veteran has not described any functional effects in addition to that indicated on the April 2013 VA examination.

In addition in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In addition to costochondritis and right ear hearing loss disability, the Veteran is in receipt of service connection for cervical strain.  As to the costochondritis, the April 2006 VA examiner did not indicate that it had an impact on the Veteran's employment and the April 2013 VA examiner specifically indicated that it did not.  As to the right ear hearing loss, the April 2006 VA examiner did not indicate that it had any effect on the Veteran's employment and as noted above the April 2013 VA examiner indicated an impact on ordinary conditions of daily life, including ability to work as trouble understanding people from the right side, but did not indicate a specific effect on employment.  Significantly, during the Board hearing, in response to the question whether the Veteran's service connected costochondritis and hearing loss "impair you in any way in doing your job in terms of missed days of work, or leaving early, calling off sick, that sort of thing," the Veteran responded, "No."  Board Hearing Transcript, at 12.  Moreover, on the April 2013 VA cervical spine examination, the examiner responded in the negative to the question, "Does the Veteran's cervical spine (neck) condition impact on his or her ability to work."  As the evidence thus reflects that neither the costochondritis nor cervical spine disabilities impact the Veteran's ability to work, and the evidence does not indicate a specific impact on his employment of the right ear hearing loss disability, the  Board finds that there has been no marked interference with employment due to the service connected disabilities either individually or collectively.  As there is also no evidence of frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards, referral for consideration of an extraschedular rating is not warranted in this case.  38 C.F.R. § 3.321(b)(1).

When a veteran has been assigned two or more separate, permanent service-connected disabilities of such character as to clearly interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, a 10-percent evaluation may be assigned, but not in combination with any other rating.  38 C.F.R. § 3.324.  The rating is not permitted when a service connected disability is rated compensably disabling.  Butts v. Brown, 5 Vet. App. 532, 541 (1993).  The Veteran is in receipt of service connection for costochondritis, right ear hearing loss disability, and cervical strain, each rated noncompensable.

As shown in the discussion above consideration whether an extraschedular rating is warranted, both the medical and lay evidence reflect that the Veteran's service-connected disabilities do not interfere with his employability.  Consequently, a 10 percent rating for multiple non-service connected disabilities is not warranted.

Conclusion

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for left ear hearing loss disability and lumbar spine disorder, for entitlement to an initial compensable disability rating for costochondritis and right ear hearing loss, and for entitlement to a compensable rating for multiple, noncompensable service-connected disabilities.  To the extent that the presumption of aggravation was applicable to the claim for entitlement to service connection for lumbar spine disorder, there was clear and unmistakable evidence rebutting this presumption.  The benefit of the doubt doctrine is therefore not for application and these claims must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left ear hearing loss disability is denied.

Entitlement to service connection for a lumbar spine disorder, including lumbosacral strain, is denied.

Entitlement to an initial compensable disability rating for costochondritis, claimed as chest pain, is denied.

Entitlement to an initial compensable disability rating for right ear hearing loss disability is denied.

Entitlement to a compensable rating (10 percent) for multiple, noncompensable service-connected disabilities is denied.

REMAND

Regarding the claimed bilateral shoulder disorders, the Veteran testified during the Board hearing that he first started having neck pain during service and that his symptoms had been continuous since service.  Board Hearing Transcript, at 8.  The Veteran's STRs show pertinent complaints, to include a complaint of neck pain in December 2004.

However, during the same month that he was discharged from active duty service, March 2005, the Veteran underwent an employment physical examination. At that time, he endorsed a history of back problems, as noted above, but otherwise affirmatively denied any joint injury, arthritis, or bone/joint disease.

In addition, the Veteran underwent a VA examination in April 2006. After reviewing the Veteran complaints and the available information, the VA examiner's assessment was normal bilateral shoulder examinations.  The Board found the examination inadequate because the VA examiner did not explain his assessment of a "normal" examination in light of the Veteran's complaints of ongoing pain since service and did not have all of the available evidence before him.  The Board consequently ordered a new VA examination as to the etiology of the Veteran's shoulder disabilities and one was conducted in April 2013.

The April 2013 VA examiner indicated that the Veteran stated that he had shoulder pain in service when wearing a flak jacket and that, "Pain has not been present since then.  Affirms to have not frequent 'like stiffness' in both shoulders."  The diagnosis was shoulder strain of both sides, with a date of diagnosis of 2004.  After reviewing the claims file and examining the Veteran, the examiner opined, "This Veteran's shoulders condition is less likely than not caused by or a result of his military service because the one while in service was present when wearing a flak jacket and it has not recurred."

The Board finds this opinion to be inadequate because it is unclear in several respects.  It is unclear whether the Veteran indicated that he has had frequent stiffness in both shoulders or did not have stiffness, it is unclear whether the examiner found a lack of recurrence because of a lack of pain or lack of stiffness or both, and it is unclear whether the examiner's diagnosis of shoulder strain applied only to 2004 or also included any point in time since the Veteran filed his July 2005 claim.  Significantly, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  

Consequently, a remand is warranted from an addendum opinion by the physician who conducted the April 2013 VA examination or, if unavailable, from a different physician. 

Accordingly, the claims for entitlement to service connection for right and left shoulder disorders are REMANDED for the following action:

1.  Request an addendum opinion from the physician who conducted the April 2013 VA examination or, if unavailable, from a different physician.  The physician should review the claims file.

The physician should:  (1) indicate whether the Veteran has had any disability of either shoulder since he filed his claim in July 2005.  [The physician should be informed that the term disability includes not only a disease or an injury, but also any other physical defect.] and (2) as to any disability of either shoulder, the physician should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to or had its onset during the Veteran's military service.

A comprehensive rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

2.  After the above development has been completed, readjudicate the claims for entitlement to service connection for right and left shoulder disorders.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


